                   Case 1:19-mc-00024-VEC Document 58 Filed 06/20/19 Page 1 of 1


   MEMO ENDORSED                                                                                        OSEN LLC
                                                                                                    ATTORNEYS AT LAW
                                                                                                         WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                       1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                        T.212.354.0111




                                                      June 20, 2019

        VIA ECF                                         USDC SDNY
                                                        DOCUMENT
        Hon. Valerie E. Caproni                         ELECTRONICALLY FILED
        United States District Court                    DOC #:
        Southern District of New York                   DATE FILED: 6/21/2019
        40 Foley Square, Room 240
        New York, NY 10007

                  Re:     Hake, et al. v. Credit Suisse, et al., Docket No. 1:19-mc-24 (VEC)


        Dear Judge Caproni:

              The undersigned counsel for plaintiffs Kelli Hake and Mati Gill and defendant The Bank
        of New York Mellon (“BNYM”) write to provide an update on the status of this matter.

               The parties continue to work to resolve their outstanding disagreements regarding the
        spreadsheets of transactions produced by BNYM. The parties therefore respectfully request an
        extension of time until July 22, 2019 to give them sufficient time to try to resolve, in good faith,
        what remains of this dispute. Accordingly, we would update the Court on the status of this
        matter no later than July 22, 2019.

                  We thank the Court for its continued consideration of this matter.


                                                Respectfully submitted,


        By:__/s/ Gerard Filitti_________                       By: __/s/ Steven B. Feigenbaum_____
               Gerard Filitti                                        Steven B. Feigenbaum

        OSEN LLC                                               KATSKY KORINS LLC
        2 University Plaza, Suite 402                          605 Third Avenue
        Hackensack, NJ 07601                                   New York, NY 10158
        Telephone: 201-265-6400                                Telephone: 212-953-6000
        gfilitti@osenlaw.com                                   sfeigenbaum@katskykorins.com
        Counsel for Hake & Gill Plaintiffs                     Counsel for The Bank of New York Mellon
Application GRANTED. Absent extraordinary circumstances, further extensions are
unlikely to be granted. In their July 22, 2019 status update, the parties are
ORDERED to propose a schedule for briefing BNYM's opposition to this motion.

This status update was due on June 14, 2019, see Dkt. 53, but was not received until
the evening of June 20--after chambers staff contacted counsel to remind him of the
Court's order. The parties are warned against further noncompliance with this
Court's orders. Should compliance with a deadline become inconvenient, they must
apply to the Court for an extension.

SO ORDERED.
                                    6/21/2019



HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
